Case: 20-10087     Document: 00515666355         Page: 1     Date Filed: 12/08/2020




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     December 8, 2020
                                  No. 20-10087
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Zavion Nunley,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:19-CR-197-1


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Zavion Nunley appeals his 96-month sentence of imprisonment for
   possession of a firearm by a convicted felon, in violation of 18 U.S.C.
   § 922(g)(1) and 18 U.S.C. § 924(a)(2).        He contends that his above-
   guidelines sentence was substantively unreasonable because the district court


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10087      Document: 00515666355          Page: 2    Date Filed: 12/08/2020




                                    No. 20-10087


   failed to adequately consider his traumatic childhood and the disparities the
   sentence would create between Nunley and similarly situated defendants.
   Further, Nunley argues that the district court erred by ordering that two of
   his anticipated state sentences would run consecutively to his federal
   sentence because the conduct involved in those pending state charges was
   relevant conduct to the federal offense.
          Here, the district court relied on appropriate factors in determining
   that an upward variance was warranted, as its reasons addressed Nunley’s
   history and characteristics, and the needs to deter Nunley from future
   criminal conduct and to protect the public. See 18 U.S.C. § 3553(a); United
   States v. Mondragon-Santiago, 564 F.3d 357, 360 (5th Cir. 2009). Nunley
   contends that the district court failed to consider his upbringing, but the
   district court clearly did and determined that Nunley’s extensive criminal
   history warranted an upward variance. Further, Nunley does not show that
   he received a higher sentence than other criminal defendants nationwide who
   were similarly situated in terms of offense conduct, acceptance of
   responsibility, criminal history, or guidelines calculations. See United States
   v. Guillermo Balleza, 613 F.3d 432, 435 (5th Cir. 2010); United States
   v. Candia, 454 F.3d 468, 476 (5th Cir. 2006). Nothing suggests that the
   district court failed to consider a factor that should have received significant
   weight, gave significant weight to an improper factor, or made a clear error
   of judgment in balancing the sentencing factors; therefore, we defer to the
   district court’s determination that the § 3553(a) factors, on the whole,
   warrant the variance and justify the extent of the upward variance imposed.
   See United States v. Gerezano-Rosales, 692 F.3d 393, 400 (5th Cir. 2012);
   United States v. Broussard, 669 F.3d 537, 551 (5th Cir. 2012).
          Nunley argues that his state charges for burglary of a vehicle and theft
   of a firearm were relevant conduct to the instant federal offense because they
   involved the pistol that was the subject of the federal offense. Thus, he claims



                                          2
Case: 20-10087      Document: 00515666355          Page: 3    Date Filed: 12/08/2020




                                    No. 20-10087


   that the district court mistakenly failed to order these relevant conduct
   offenses to run concurrently with his federal sentence, pursuant to U.S.S.G.
   § 5G1.3. Nunley did not raise this issue before the district court, and
   therefore, plain error review applies.      See United States v. Mondragon-
   Santiago, 564 F.3d 357, 364 (5th Cir. 2009). To establish plain error, Nunley
   must show a forfeited error that is clear or obvious and that affected his
   substantial rights. See Puckett v. United States, 556 U.S. 129, 135 (2009). If
   he makes such a showing, this court has the discretion to correct the error
   but should do so only if it seriously affects the fairness, integrity, or public
   reputation of judicial proceedings. Id.
          In this case, the district court adopted the presentence report, which
   found that the state sentences that were ordered to run concurrently were
   related to the instant federal offense. The district court ordered the other
   anticipated state sentences for unrelated conduct to run consecutively.
   Additionally, the concurrent anticipated state sentences were for offenses
   related to possessing or firing a firearm, and the consecutive anticipated state
   sentences were for offenses comprising all other criminal conduct, including
   the contested burglary and theft offenses. The district court did not make
   any findings with respect to relevant conduct, and therefore Nunley’s claim
   of a mistaken relevant conduct determination does not constitute a clear or
   obvious error on plain error review. Further, the district court had the
   discretion to order the sentences for the related state offenses to run
   concurrently and the other anticipated state sentences to run consecutively
   to the federal sentence, and the record shows that the district court did not
   exceed its discretion. See Setser v. United States, 566 U.S. 231, 236-37 (2012).
   Therefore, Nunley has not demonstrated an error, plain or otherwise. See
   Puckett, 556 U.S. at 135.
          Given the foregoing, the judgment of the district court is
   AFFIRMED.



                                          3